DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on April 12, 2021.

Drawings
3.	The drawings were received on November 6, 2019.  These drawings are accepted.

Allowable Subject Matter
4.	Claims 1, 3-4, 6-14 and 16 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 3-4 and 6-13, the prior art fails to disclose or suggest the emboldened and italicized features below:
A system comprising: 
 	a DC-DC power converter including a first pair of input/output lines for connecting to a first device for supplying power to or drawing power from the first device, and a second pair of input output lines for supplying power to or drawing from a second device; and 
, wherein the plurality of ultra-capacitors includes eleven or twelve 2.5V ultra-capacitors for DC-DC power conversion between 28V on the low voltage side and a higher voltage on the high voltage side.

Regarding claim 14, the prior art fails to disclose or suggest the emboldened and italicized features below:
A method comprising: 
converting between a high DC voltage and a low DC voltage in a power converter with a high voltage side and low voltage side, wherein ripple current in a capacitor on the low voltage side is within an order of magnitude (within a factor of 10) of current in a load powered by the power converter, wherein the low voltage side is configured for 28V, wherein the high voltage side is configured for 540V, and wherein the ripple current and load current are equal to each other.

Regarding claim 16, the prior art fails to disclose or suggest the emboldened and italicized features below:
A system comprising: 

at least one ultra-capacitor connected across the first pair of input/output lines, wherein the first pair of input/output lines is on a low voltage side of the DC-DC power converter, wherein the second pair of input/output lines is on a high voltage side of the DC-DC power converter, wherein the at least on ultra-capacitor includes a plurality of ultra-capacitors connected in series with one another across the low voltage side of the DC-DC power converter, wherein the low voltage side includes a set of four switching devices connected across the first pair of input/output lines for switching current direction in the first pair of input/output lines, the system further comprising: 
a transformer connecting between the high voltage side and the low voltage side for stepping current down from the high voltage side to the low voltage side, wherein the set of four switching devices connect between the transformer and the first pair of input/output lines, wherein the four switching devices are a first set of four switching devices and further comprising a second set of four switching devices connecting between the second pair of input/output lines, wherein the second set of four switching devices connect between the transformer and the second pair of input/output Application No. 16/675,3776Docket No.: 1590052.134US1Amendment dated April 12, 2021lines, wherein the transformer is configured to convert between 28V on the low voltage side and 540V on the high voltage side.

Conclusion

	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838